Citation Nr: 0729622	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg (knee) 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1986 to October 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

A note in the file indicates that the veteran failed to 
appear for a Travel Board hearing scheduled for June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

As essentially noted by the veteran's representative (VA Form 
646, dated in August 2005), the veteran has submitted VA 
Forms 21-4142, Authorization and Consent to Release 
Information, that have identified three private health care 
providers.  While records from Hurley Medical Center have 
been obtained, records from the Hamilton Clinic and the 
McLaren Family Practice Center have yet to be associated with 
the claims file.  The Board observes that while VA sent 
requests for records to those two facilities, no reply, 
positive or negative, has been documented.  As such, another 
attempt to obtain those records should be made.

While the available service medical records do note injuries 
the veteran incurred as a result of an accident in December 
1988, clinical records documenting the treatment received 
(from the US Army hospital in Nuernberg, Germany, from 
December 1, 1988, to December 3, 1988) are not associated 
with the claims file.  The Board notes that such records are 
relevant to the claims on appeal, and an attempt to obtain 
such records should be made.

The veteran underwent VA examinations in September 2004 for 
the service connection claims on appeal.  While examinations 
in September 2004 determined that the veteran had current 
right knee, lumbar spine, and psychiatric disabilities, no 
opinion of etiology concerning those disabilities was 
rendered.  As such, the Board finds that the veteran should 
be scheduled for VA examinations that address the etiology of 
the disabilities at issue.

As for the claim of entitlement to nonservice-connected 
pension, the Board finds that the AOJ should, following the 
aforementioned development, readjudicate the claim prior to 
the Board considering that claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should again attempt to 
obtain treatment records of the veteran 
from the Hamilton Clinic and the McLaren 
Family Practice Center and associate them 
with the veteran's claims file.  The 
veteran and his representative should be 
advised if VA's attempt to obtain such 
records has not been successful.

2.  The AOJ should request that the 
National Personnel Records Center contact 
the custodian of the inpatient clinical 
and treatment records associated with the 
veteran's treatment at the U.S. Army 
Hospital (USACH) in Nuernberg, Germany, 
from December 1, 1988 to December 3, 1988 
and secure such records and associate 
them with the claims files.

3.  The veteran should be scheduled for 
the appropriate VA examinations to 
determine whether he has any current 
right leg and/or lumbar spine disability, 
and, if so, its likely etiology.  The 
examiner must be provided the veteran's 
claims file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current right leg or lumbar spine 
disability that is related to his 
military service.  The examiner must 
explain the rationale for all opinions 
given.

The examiner is also requested to obtain 
a statement from the veteran concerning 
his recent employment status.

4.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has current 
psychiatric disability, and, if so, its 
likely etiology.  The examiner must be 
provided the veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
psychiatric disability that is related to 
his military service.  The examiner must 
explain the rationale for all opinions 
given.

5.  The AOJ should then adjudicate the 
claims on appeal with consideration of 
any and all additional evidence.  If any 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





